Citation Nr: 0931114	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  06-03 746A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a chronic disability 
manifested by flu-like symptoms, to include as a result of an 
undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1988 to 
February 1992.  He was awarded the Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating action in which 
the Department of Veterans Affairs Regional Office (RO) in 
Chicago, Illinois, in pertinent part, denied the issue on 
appeal.  

In a statement received at the RO in January 2004, as well as 
in the substantive appeal which was received at the RO in 
March 2006, the Veteran raised the issues of entitlement to 
service connection for joint pathology (including pain and 
weakness), muscle pain, fatigue, headaches, and long term 
memory problems, asserted to be secondary to an undiagnosed 
illness.  These claims are not inextricably intertwined with 
the current appeal and are, therefore, referred to the RO for 
appropriate action.  

Moreover, medical records reflect recent treatment for 
bronchitis.  The service department has acknowledged that the 
Veteran was exposed to heavy oil with high sulfur content and 
oral pyridostigmine for approximately one week between 
February 1991 and March 1991 and to light oil smoke for 
approximately one month between March 1991 and April 1991.  
The issue of entitlement to service connection for bronchitis 
is not inextricably intertwined with the current appeal and 
is, therefore, referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War.

2.  The Veteran's flu-like symptoms have been associated with 
gastroesophageal reflux disease (GERD).  

3.  GERD was not shown during active duty or for many years 
thereafter and is not associated in any way to such service.  


CONCLUSION OF LAW

Service connection for a chronic disability manifested by 
flu-like symptoms, to include as a result of an undiagnosed 
illness is not warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And To Assist

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in August 2004 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, in January and 
February 2008,  the RO provided the Veteran with notice of 
what type of information and evidence was needed to establish 
a disability rating, as well as notice of the type of 
evidence necessary to establish an effective date.  With 
those letters, the RO effectively satisfied the remaining 
notice requirements with respect to the issue on appeal.  
[The timing defect of this correspondence was cured by the 
RO's subsequent re-adjudication of the claim and issuance of 
a supplemental statement of the case in December 2008.]  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained service treatment records, service 
personnel records, and VA outpatient treatment records. 
Further, the Veteran submitted private treatment records.

Moreover, the Board finds that a VA examination is not 
warranted.  Of significance to the Board is the fact that the 
Veteran's flu-like symptoms have been associated with GERD, a 
diagnosed disability.  Also, there are no in-service chronic 
manifestations of GERD, identified symptomatology for many 
years after separation, or competent evidence of a nexus 
between this disorder and the Veteran's service.  Thus, the 
Board finds that a remand for a VA examination is not 
necessary and would unduly delay resolution.  

Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.  Significantly, neither the Veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Analysis

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Compensation may be paid to a Persian Gulf veteran who 
exhibits objective indications of chronic disability due to 
an undiagnosed illness or combination of undiagnosed 
illnesses that became manifest either during active duty in 
the Southwest Asia theater of operations during the Persian 
Gulf War or to a degree of 10 percent or more, following such 
service.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 
(2008).  

Service connection may be granted when the evidence 
establishes: (1) that he or she is a Persian Gulf veteran; 
(2) who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more; 
and (4) that such symptomatology by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  The Board notes that the statutory 
delimiting date is different than the regulatory date.

To qualify for compensation under these provisions, "Persian 
Gulf veteran" is defined as "a veteran who served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War.  The "Southwest 
Asia theater of operations" includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations. 38 
C.F.R. § 3.117(d)(1) and (2) (2008).

During the course of this appeal, 38 C.F.R. § 3.317 was 
amended.  The amendment extending the presumptive period to 
December 31, 2011, was effective December 18, 2006.  See 71 
Fed. Reg. 75,672 (Dec. 18, 2006).  The amendment defining a 
qualifying chronic disability for purposes of entitlement to 
compensation benefits based on service in the Persian Gulf 
War was effective March 1, 2002.  See 68 Fed. Reg. 34,539, 
34,541-34,542 (June 10, 2003).

Because the amended version of 38 C.F.R. § 3.317 is more 
favorable to the Veteran in this case, it will be applied.  
See VAOPGCPREC 3-2000, 65 Fed. Reg. 33,422 (2000); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991) (where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the appellant 
applies unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary did so).

In the present appeal, the Veteran attributes his flu-like 
symptoms to service in the Persian Gulf War.  At the outset, 
the Board notes that the Veteran has not described any 
particular symptoms, except to reference high temperatures 
(or fevers).  

Principally, the Veteran maintains that his such 
symptomatology began during or just after his period of 
service in the Persian Gulf.  Specifically, the Veteran 
stated that he received treatment for a 104 degree fever at 
Scott Air Force Base immediately upon return from the Persian 
Gulf.  He claims that this fever was the beginning of a 
chronic flu-like symptoms which have occurred two to four 
times per year since he separated from service.  

The Veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War from December 1990 to 
March 1991.  According to post-service treatment records, the 
Veteran has been diagnosed with GERD since January 2004.  
Significantly, GERD (which involves gastrointestinal 
distress) represents a known clinical diagnosis and may not 
be considered medically unexplained.  This fact precludes 
service connection for GERD due to an undiagnosed illness.  

Thus, despite the Veteran's service in the Southwest Asia 
theater of operations during the Persian Gulf War from 
December 1990 to March 1991, the benefit cannot be awarded on 
a presumptive basis because the evidence does not show the 
presence of a chronic disability manifested by flu-like 
symptoms, as a result of an undiagnosed illness.  Clearly, 
the current diagnosis of GERD is not an undiagnosed illness.  

	Accordingly, the Board has also reviewed the evidence of 
record to determine if service connection for the diagnosed 
GERD is warranted on a direct basis.  In this regard, the 
Board notes that the Veteran's service treatment records do 
not reflect treatment for, or a diagnosis of, GERD.  He had 
two incidents of a sore throat in service, in February 1989 
and July 1990, but his separation examination did not note 
any findings of GERD.  Therefore, GERD was noted shown 
service.  

Similarly, post-service treatment records are absent of any 
complaints of, treatment for, or diagnoses of GERD for many 
years after service discharge.  As previously mentioned 
herein, the first treatment for GERD occurred in January 
2004, more than a decade after separation from service.

	In addition to the absence of documented post-service 
treatment records for many years following service, the 
evidence includes the Veteran's statements asserting 
continuity of symptoms.  The Board acknowledges that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant. See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.   He has 
indicated that he has experienced flu-like symptoms two to 
four times per year since he returned from the Persian Gulf.
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).
	
	In this case, the Board finds that the Veteran's reported 
history of continued symptomatology since active service, 
while competent, is nonetheless not credible.  In this 
regard, the Board emphasizes the multi-year gap between 
discharge from active duty service (1992) and initial 
treatment sought for GERD in approximately 2004 (a nearly 12-
year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (lengthy period of absence of medical complaints 
for condition can be considered as a factor in resolving 
claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (affirming Board's denial of service connection where 
veteran failed to account for lengthy time period between 
service and initial symptoms of disability).

	Significantly, the Board finds that the Veteran's reported 
history of continued flu-like disorder since active service 
is inconsistent with the other evidence of record.  Indeed, 
while he stated that this symptomatology began in service, 
the service separation examination was absent of any such 
complaints.  Moreover, the post-service evidence does not 
reflect treatment for GERD for more than a decade following 
active service.  Caluza, 7 Vet. App. 498.  See also Madden v. 
Gober, 125 F.3d 1477, 1481 (Board entitled to discount the 
credibility of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence).

	The Board has weighed the Veteran's statements as to 
continuity of symptomatology against the gap in time between 
active service and the onset of stomach symptoms and finds 
his recollections as to symptoms experienced in the distant 
past, made in connection with a claim for benefits, to be 
less probative.  Therefore, continuity has not here been 
established, either through the competent evidence or through 
his statements.

	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  Significantly, no medical evidence of 
record associates the Veteran's GERD to his service.  
Therefore, the Board finds that the weight of the competent 
evidence does not attribute such a disability to the 
Veteran's active duty, despite his contentions to the 
contrary.  

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the Veteran's 
service connection claim.  There is no doubt to be otherwise 
resolved.  


ORDER

Service connection for a chronic disability manifested by 
flu-like symptoms, to include as a result of an undiagnosed 
illness, is denied.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


